NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

KAREN D. MONTGOMERY; DAVID J.                    No.   18-56453
MONTGOMERY,
                                                 D.C. No. 5:18-cv-01257-PSG-KK
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

SPECIALIZED LOAN SERVICING, LLC;
et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Karen D. Montgomery and David J. Montgomery appeal pro se from the

district court’s judgment dismissing their diversity action alleging state law claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state a claim, Kwan v.

SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017), and denial of a motion to

remand to state court for lack of federal subject matter jurisdiction, Yocupicio v.

PAE Grp., LLC, 795 F.3d 1057, 1059 (9th Cir. 2015). We affirm.

       The district court properly denied plaintiffs’ motion to remand because the

parties were diverse and the amount-in-controversy requirement was met. See 28

U.S.C. § 1332 (providing requirements for diversity jurisdiction); 28 U.S.C. § 1348

(for diversity purposes, a national bank is a citizen of a state where it is located);

Wachovia Bank v. Schmidt, 126 S. Ct. 941, 952 (2006) (national bank is located for

purposes of diversity jurisdiction where it has its main office); Johnson v.

Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (a limited

liability company is a citizen of every state of which its owners/members are

citizens).

       The district court properly dismissed plaintiffs’ claim under the Rosenthal

Act because it was barred by the doctrine of claim preclusion. See San Diego

Police Officers’ Ass’n v. San Diego City Employees’ Ret. Sys., 568 F.3d 725, 734

(9th Cir. 2009) (elements of claim preclusion under California law); Giles v. Gen.

Motors Acceptance Corp., 494 F.3d 865, 884 (9th Cir. 2007) (in diversity cases

where only substantive state law is at issue “we apply the preclusion law that the

[state court which issued the first judgment] would apply”).


                                           2                                     18-56453
      The district court properly dismissed plaintiffs’ remaining claims because

plaintiffs failed to respond to the arguments raised in defendants’ motion to

dismiss these claims. See Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033,

1037 (9th Cir. 2006) (where opposition to motion to dismiss failed to address

arguments in motion to dismiss, plaintiff “effectively abandoned” the claim).

      The district court did not abuse its discretion by denying plaintiffs’ motion

for reconsideration because plaintiffs failed to establish any basis for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 59(e) and 60(b)).

      AFFIRMED.




                                           3                                    18-56453